ICJ_058_NuclearTests_AUS_FRA_1974-12-20_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NUCLEAR TESTS CASE
(AUSTRALIA v. FRANCE)

APPLICATION BY FIJI FOR PERMISSION TO INTERVENE

ORDER OF 20 DECEMBER 1974

1974

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ESSAIS NUCLEAIRES
(AUSTRALIE c. FRANCE)

REQUÊTE DE FIDJI À FIN D’INTERVENTION

ORDONNANCE DU 20 DÉCEMBRE 1974
Official citation:

Nuclear Tests (Australia v. France), Application to Interyene,
Order of 20 December 1974, I.C.J. Reports 1974, p. 530.

Mode officiel de citation:

Essais nucléaires (Australie c. France), requête à fin
d'intervention, ordonnance du 20 décembre 1974, C.1.J. Recueil 1974, p. 530.

 

Sales number : 402
NO de vente:

 

 
20 DECEMBER 1974
ORDER

NUCLEAR TESTS CASE
(AUSTRALIA v. FRANCE)

APPLICATION BY FIJI FOR PERMISSION TO INTERVENE

AFFAIRE DES ESSAIS NUCLÉAIRES
(AUSTRALIE c. FRANCE)

REQUÊTE DE FIDJI A FIN D’INTERVENTION

20 DÉCEMBRE 1974

ORDONNANCE
530

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1974
1974

20 décembre 1974 20 décembre
Rôle général

no 58

AFFAIRE DES ESSAIS NUCLÉAIRES

(AUSTRALIE c. FRANCE)

REQUÊTE DE FIDJI À FIN D'INTERVENTION

ORDONNANCE

Présents: M. LACHS, Président; MM. FORSTER, GROS, BENGZON, PETREN,
ONYEAMA, DILLARD, IGNACIO-PINTO, DE CASTRO, Morozov,
JIMENEZ DE ARECHAGA, sir Humphrey WALDock, MM. Na-
GENDRA SINGH, RUDA, juges; sir Garfield BARWICK, juge ad hoc;
M. AQUARONE, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 48 et 62 du Statut de la Cour,

Vu la requête en date du 16 mai 1973 par laquelle le Gouvernement
fidjien a demandé à être autorisé à intervenir dans l'instance,

Vu lordonnance rendue par la Cour en l'espèce le 12 juillet 1973,
Rend l'ordonnance suivante:

1. Considérant que, par un arrêt du 20 décembre 1974 en l’espèce, la
Cour dit que la demande de l'Australie est désormais sans objet et qu’il
n'y a dès lors pas lieu à statuer,

2. Considérant qu’en conséquence il n’existe désormais plus d’instance
sur laquelle la requête à fin d’intervention puisse se greffer,
ESSAIS NUCLÉAIRES (ORDONNANCE 20 XIE 74) 531

La Cour,
A Punanimité,
Dit que la requête par laquelle le Gouvernement fidjien demande à

intervenir dans linstance introduite par l’Australie contre la France
tombe et que la Cour n’a plus aucune suite a lui donner.

Fait en anglais et en frangais, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le 20 décembre mil neuf cent soixante-quatorze, en
quatre exemplaires, dont l’un restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement fidjien,
au Gouvernement australien et au Gouvernement de la République
frangaise.

Le Président,
(Signé) Manfred LACHS.

Le Greffier,
(Signé) S. AQUARONE.

M. Gros, juge, fait la déclaration suivante:
{Translation j

I voted in favour of the present decision for reasons other than those
stated in the Order. The document filed by the Government of Fiji on
16 May 1973 could not in any way be regarded as a request to be permit-
ted to intervene, within the meaning of Article 62 of the Statute, and the
request should have been dismissed in limine.

M. ONYEAMA, juge, fait la déclaration suivante:
[Traduction]

Jai voté pour l’ordonnance, bien que, selon moi, le motif sur lequel
elle repose, à savoir que la demande de l'Etat requérant est désormais
sans objet et qu’en conséquence il n’existe désormais plus d’instance sur
laquelle l’intervention puisse se greffer, implique une prémisse que je ne
suis pas en mesure d'accepter. Cette prémisse est que, si la demande avait
eu un objet et si la Cour avait été appelée à se prononcer à son égard, il
aurait existé une possibilité d'intervention en l’espèce.

À aucun moment qui intéresse la présente instance, Fidji n’a été partie
à l’Acte général de 1928 et n’a accepté la clause facultative du Statut de la
Cour, qui ont été invoqués par l’Etat demandeur pour établir la compé-

5
ESSAIS NUCLÉAIRES (ORDONNANCE 20 XII 74) 532

tence de la Cour, et il n’a pas non plus invoqué un titre quelconque de
juridiction vis-à-vis de la France dans sa requête à fin d'intervention.

La Cour aurait dû statuer sur cette requête elle-même comme le lui
prescrit l’article 62 de son Statut et aurait dû, à mon avis, la rejeter pour
le motif que la condition de réciprocité qui accompagne l’acceptation de
la juridiction obligatoire de la Cour n’était nullement remplie entre Fidji
et la France.

M. DILLARD et sir Humphrey WALDOCK, juges, font la déclaration
commune suivante:

[Traduction ]

L’ordonnance dit que la Cour, ayant considéré la demande de l’Austra-
lie comme désormais sans objet, n’a plus aucune suite à donner à cette
demande et qu’en conséquence il n’existe désormais plus d’instance sur
laquelle une intervention puisse se greffer. De ce fait, d’après la Cour, la
requéte du Gouvernement fidjien tombe.

La conclusion découle logiquement de la prémisse. En tant que membres
de la Cour, liés par la décision rendue en l’affaire des Essais nucléaires, nous
sommes donc tenus de voter pour l’ordonnance. Il n’est manifestement
pas possible que le Gouvernement fidjien intervienne à l’instance dès lors
que, en vertu de l’arrêt de la Cour, aucune instance n’existe.

Cela dit, nous nous sentons l’obligation de dire que nous n’acceptons
pas la prémisse sur laquelle repose la conclusion de la Cour. Comme
l'indique de façon détaillée l’opinion dissidente que nous présentons avec
nos collègues, nous ne souscrivons pas à la décision de la Cour selon
laquelle il n’y a aucune suite à donner à Ja demande formulée par l’Austra-
lie contre la France.

Si les vues de la minorité l'avaient emporté dans l'affaire Australie c.
France, il aurait fallu examiner la question de l’intervention de Fidji afin
de déterminer s’il existait un lien juridictionnel suffisant entre Fidji et la
France pour justifier l'intervention de Fidji en vertu de l’article 62 du
Statut de la Cour. De plus, on aurait dû selon nous donner à Fidji la
possibilité de se faire entendre sur la question avant de prendre une
décision.

Il résulte de ce qui précède que, tout en nous estimant tenus de voter
pour l'ordonnance que rend la Cour, nous avons pour ce faire des motifs
qui diffèrent à certains égards de ceux que la Cour a avancés.

M. JIMÉNEZ DE ARÉCHAGA, juge, fait la déclaration suivante:
[Traduction ]

J'ai voté pour le rejet de la requête par laquelle Fidji demandait à inter-
venir en vertu de l’article 62 du Statut, mais pour un autre motif que celui

6
ESSAIS NUCLÉAIRES (ORDONNANCE 20 XII 74) 533

sur lequel se fonde l'ordonnance, à savoir que Fidji, qui n’est pas partie
à l’Acte de 1928, ni au système de la clause facultative, n’a invoqué, dans
sa requête, aucun lien de juridiction avec la France.

Pour pouvoir intervenir en application de l’article 62 du Statut en vue
de faire valoir un droit contre le défendeur, un Etat doit se trouver dans
une situation qui lui permettrait d’attraire lui-même le défendeur devant
la Cour.

Les rédacteurs de l’article 62 du Statut sont partis du principe que
l'Etat intervenant aurait son propre titre de juridiction vis-à-vis du défen-
deur, car à l’époque le projet de Statut envisageait une juridiction obliga-
toire pour tous. Quand ce système a été remplacé par celui de la clause
facultative, aucun changement n’a été apporté à l’article 62, mais, aux
fins de son interprétation et de son application, celui-ci doit être consi-
déré comme restant soumis à la même condition. S’il en allait autrement,
il en résulterait des conséquences facheuses et incompatibles avec des
principes fondamentaux tels que ceux de l’égalité des parties devant la
Cour ou de la réciprocité rigoureuse des droits et des obligations entre
les Etats qui acceptent sa compétence. Un Etat qu’un autre Etat ne peut
pas assigner comme défendeur devant la Cour ne peut pas non plus se
présenter comme demandeur ni comme partie intervenante contre ce
même Etat, avec la faculté de soumettre des conclusions indépendantes
à l’appui d’un intérêt propre. À mon avis, la disposition de Particle 69,
paragraphe 2, du Règlement de la Cour qui exige que soient exposées les
«raisons de droit et de fait justifiant l’intervention » doit s'entendre, en
des circonstances comme celles de la présente espèce, comme imposant
aussi l’obligation d'établir un lien juridictionnel indépendant entre l’inter-
venant et le défendeur.

Sir Garfield BARWICK, Juge ad hoc, fait la déclaration suivante:

[Traduction ]

J'ai voté pour l’ordonnance relative à la requête de Fidji à fin d’inter-
vention dans la présente instance non pas en raison des arrêts rendus par
la Cour dans les affaires Australie c. France et Nouvelle-Zélande c. France
mais uniquement pour les motifs exposés par MM. Jiménez de Aréchaga
et Onyeama dans leurs déclarations concernant l’ordonnance relative à
Fidji, que j’approuve entièrement.

(Paraphé) M.L.
(Paraphé) $S.A.
